Per Curiam.
Respondent Respondent was admitted to practice by this Court in 1990. She maintained an office for the practice of law in the City of Binghamton, Broome County.
By decision dated April 24, 2008, respondent was suspended by this Court for a period of six months (Matter of Arnold, 50 AD3d 1448 [2008]). She now applies for reinstatement. Petitioner advises that it does not oppose the application. We are also in receipt of a favorable report on the application by the Committee on Character and Fitness for the Sixth Judicial District (see 22 NYCRR 806.12 [b]).
Our examination of the papers submitted on the application indicates that respondent has complied with the provisions of *1276the order of suspension and with the Court’s rules regarding the conduct of suspended attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rule regarding reinstatement (see 22 NYCRR 806.12 [b]) and that she possesses the character and general fitness to resume the practice of law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Cardona, EJ., Spain, Rose and Lahtinen, JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.